EXHIBIT 10.2





CONSULTING AGREEMENT




THIS AGREEMENT, made this 17th day of July 2013, by and between John M. Bohls
whose principal address is 401 Shillington Dr., Evansville, IN 47725-8105
(hereinafter called (“Consultant”) and Vectren Corporation whose principal
address is 1 Vectren Square, 211 N W Riverside Drive, Evansville, IN 47708
(hereinafter “Company”).


WITNESSETH:


WHEREAS, Company is seeking a consultant to perform the services for Company
described in paragraph 1 below; and


WHEREAS, Consultant wishes to perform these services for Company; and


WHEREAS, Company wishes to retain Consultant as an independent contractor to
perform these services and Consultant wishes to perform the services requested
by Company, with all work to be performed and the parties' agreement to be
governed by the following terms and conditions.


NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree as follows:


1.     Scope of Work.


Consultant agrees to perform the “Services” as outlined in Attachment 1 - Work
Scope and Costs. Over time, changes to Attachment 1 - Work Scope and Costs may
occur only as agreed to by both parties.
  
2.
Representations, Warranties, and Covenants of Consultant.



Consultant represents, warrants and covenants as follows:


(a)    Consultant shall exercise reasonable skill, care, and diligence in the
performance of the Services on a best-effort basis and shall carry out its
responsibilities in accordance with customarily accepted practices within
Consultant's industry.


(b)    This Agreement does not conflict with or constitute a breach of or
default under any law, regulation, or judicial or administrative order to which
Consultant is subject, or any material contract or agreement to which Consultant
is a party.


(c)    Consultant is not in material violation of any statute, ordinance, rule,
regulation, order, or decree of any federal, state, local, or foreign
governmental agency, court or authority having jurisdiction over it or over any
part of it, its business, or its assets, which material default or violation
would have an adverse effect on its ability to perform this Agreement.


3.    Laws and Regulations.


Consultant shall keep himself fully informed of, and shall comply with, all
applicable local, state, and federal laws, statutes, ordinances, codes,
executive orders, rules and regulations, orders or decrees, which may in any
manner affect or relate to the work to be performed by Consultant under this
Agreement or Consultant's performance under this Agreement. Consultant shall
possess any and all permits or licensures required to perform the work required
under this Agreement.



1

--------------------------------------------------------------------------------

EXHIBIT 10.2

4.    Billing Rates.


Work performed under this Agreement will be billed at the rates as outlined in
Attachment 1 - Work Scope and Costs.




5.    Invoicing and Payment.


(a)    Consultant shall submit invoices to Company for any monthly consulting
fee and all costs and expenses with respect to which Consultant is entitled to
reimbursement hereunder. All invoices must include a detailed listing of all
activities performed and / or services rendered including any material purchases
on behalf of the Company and the charges specifically associated with each
component of the invoice. This detailed invoice is mandatory in order to enable
the Company to apply any required sales tax properly. Hourly charges shall be
itemized on such invoices by the day the Services were rendered and the work
accomplished. Payment is due within thirty (30) days after receipt by Company of
such invoices. Consultant acknowledges, however, that any cost reimbursement
payments made by Company shall not preclude Company from thereafter disputing
any item invoiced. All charges are subject to audit verification.


(b)    Consultant shall keep accurate accounts and records pertaining to all
fees, costs and expenses for which it is reimbursed hereunder in accordance with
generally accepted accounting principles and practices. Company shall have the
right to inspect and audit all records and invoices of Consultant relating to
the performance of services under this Agreement throughout the period ending
one (1) year following termination of this Agreement.


6.    Indemnification.


Consultant and Company (together, the “Parties” or individually each is a
“Party”) agrees to indemnify, defend and hold harmless each other, and their
affiliates, and their agents and employees from any claims, demands, loss, cost,
damages, or liability of any kind or nature, including attorneys' fees,
resulting from the performance by either Party of this Agreement, including, but
not limited to, any liability, damages, losses, costs or expenses due, directly
or indirectly, to the gross or actual negligence, misconduct, error, omissions,
actions or inactions of one of the Parties against which a claim or proceeding
is filed. If the Party obtains a release from any person for damages resulting
from the performance of this Agreement, it shall not affect the other Party's
rights or the obligations herein. The Party against whom a claim or proceeding
is filed agree to immediately notify each other in the event any accident,
injury, or damage occurs during the course of performance of this Agreement, or
in the event that anyone makes any claim for damages alleged to have resulted
from the performance or nonperformance of this Agreement, or from the negligence
of the Party, its agents, or employees. The obligation of each Party to
indemnify and hold the other harmless as set forth in this Agreement shall
survive any termination of this Agreement and shall continue until the
expiration of all applicable statutes of limitations as to the Parties hereto
and to claims of third parties.


7.
Time and Place of Work.



Consultant shall be available for consultation during normal business hours upon
the reasonable request of Company and, in special circumstances, Consultant
shall also be available, subject to scheduling conflicts, during other
reasonable times, including weekends and holidays, when required by Company.


8.
COMPANY Policies.



Consultant agrees to comply with all reasonable accounting and/or operating
instructions that Company may give in connection with costs, expenses, financial
settlements, and billings rendered under this Agreement.    



2

--------------------------------------------------------------------------------

EXHIBIT 10.2

9.    Confidentiality.


(a)    In the course of the performance of the work or services rendered
hereunder, Consultant and/ may acquire confidential information from Company or
its affiliated entities. Consultant agrees that he nor any of his employees,
agents, independent contractors, or other persons or organizations over which he
has control will, at any time during or after its relationship with Company,
directly or indirectly use any such confidential information for any purposes
not associated with furthering Company's business, or disseminate or disclose
any of the confidential information to any person or organization not affiliated
with Company, without the express written consent of Company or except as may be
required by the final order of a court of competent jurisdiction. Consultant
further agrees that this nondisclosure obligation shall apply to any and all
information viewed or obtained by Consultant and his employees, agents, and
representatives during the course of Consultant's 's work with Company or
otherwise disclosed by Company to Consultant and his employees, agents, and
representatives. Consultant further agrees that all information, conclusions,
recommendations, reports, advice, or documents generated by Consultant for
Company shall be considered confidential information, and the obligations of
this paragraph shall apply equally to that information. Consultant also agrees
that he will undertake all necessary and appropriate steps to ensure that the
secrecy of the confidential information in his possession will be maintained.
Regardless of the term of this Agreement, Consultant shall be bound by these
confidentiality obligations until such time as said confidential information
shall lawfully become part of the public domain without breach of this
Agreement. Consultant acknowledges that information regarding all aspects of the
internal affairs and business of Company shall be presumed confidential, except
to the extent that the same shall have been published or otherwise made freely
available to the general public by Company.


(b)    Consultant agrees to safeguard all tangible and intangible forms of
confidential information obtained from Company or its affiliated entities with
the same degree of control and care as a reasonable, prudent person would
exercise with respect to its own similar property, and all tangible forms of
confidential information obtained from Company shall be returned upon request.


(c)    Consultant agrees that his agents or employees shall be bound by the same
confidentiality requirements that Consultant is bound by hereunder.


(d)    Consultant shall not use Company's confidential information in any
advertising or promotional materials or services without Company's prior written
consent. The granting of such consent is within the sole discretion of Company.


(e)    Consultant consents to an order specifically enforcing Section 9 of this
Agreement or an order of injunction being issued against Consultant restraining
from any breach of such Section 9, and agrees that such orders may be issued
against Consultant without the necessity of an undertaking as to damages or
posting of bond by Company. The provisions of this Section 9(e) shall not
derogate from any other remedy that Company may have in the event of a breach
hereunder by Consultant.


10.    Independent Contractor.


(a)    Consultant is an independent contractor and nothing herein shall be
construed as creating, at any time, the relationship of employer and employee
between the parties hereto.


(b)    Consultant agrees that any and all of its employees, officers, and/or
agents assigned to perform work or render services for Company under this
Agreement shall be, for the term of this Agreement and for any relevant time
thereafter, employees, officers and/or agents of Consultant solely, and
Consultant shall be exclusively responsible for filing any and all returns and
reports, and for withholding and/or paying applicable governmental taxes or
other assessments based upon wages or employment, including, but not limited to,
income taxes, gross receipts taxes, taxes measured by gross income, and
workman's compensation and assistance insurance premiums for such persons.



3

--------------------------------------------------------------------------------

EXHIBIT 10.2

11.    Termination.


See Exhibit A - Term of Agreement, Conditions for Termination & Notices.


12.    Assignment.


This is a professional services agreement and Consultant shall not assign,
transfer, or contract any of its rights or obligations, or assign any payments
to be made to it under this Agreement without Company's prior written consent.
Each attempted assignment hereof by Consultant, if any, not specifically
permitted under this Section shall be null and void.


13.    Work Product.


(a)    During the term of this Agreement, Consultant shall impart to Company
knowledge, information, ideas, suggestions, advice, reports, memoranda, and
other work product with respect to the Services contemplated herein (“Work
Product”). Consultant agrees that Company shall have the irrevocable right to
make use of the Work Product Consultant furnishes to Company at any time as he
may desire without consideration to Consultant other than that specifically
stated herein.


(b)    All Work Product prepared by Consultant and provided to Company in
connection herewith shall be the exclusive property of Company. Consultant shall
not copyright any Work Product delivered to Company pursuant to this Agreement
and shall, if requested, execute appropriate documents to assign to Company the
copyright to Work Product delivered to Company pursuant to this Agreement.


(c)    No Work Product given to or prepared or assembled by Consultant for the
benefit of Company shall be made available to any individual or organization
offering or proposing to offer services in competition with Company, without the
prior written consent of Company. Without limiting Consultant's 's other
obligations hereunder, Consultant shall not disclose to any third party, except
as required by applicable law or except as necessary to perform the Services
hereunder, Work Product or any confidential or other information provided by
Company. This Section shall survive the termination hereof. Confidential
information of Company may cease being confidential hereunder only to the extent
provided under Section 10 hereof.


(d)    Consultant shall, at such time and in such form as Company may reasonably
require, furnish reports concerning the status of the Services to be performed
pursuant to this Agreement.


14.    Reserved.


Absent written consent from Company, during the term of this Agreement
Consultant shall not work in any capacity that is not permitted under the
Severance Agreement.
  


15.    Entire Agreement.


This Agreement shall constitute the entire agreement between the parties, and
shall supersede all prior agreements, proposals, representations, or letters
pertaining to the Services, whether written or oral. This Agreement may not be
amended or modified except in a writing signed by both parties hereto.


16.    Governing Law and Venue.


This Agreement shall be controlled by and interpreted in accordance with the
laws of the State of Indiana, without regard to any choice of law or rules that
may direct the application of laws of another jurisdiction. Any action or
judicial proceeding instituted by either party relating to this Agreement shall
be brought in the Vanderburgh County courts in the State of Indiana, it being
understood that judgments,

4

--------------------------------------------------------------------------------

EXHIBIT 10.2

orders, or decrees resulting from such action or proceeding may be appealed to
or enforced in any competent court. Each party hereby submits to the
jurisdiction and venue of said courts and agrees that said courts have personal
and subject matter jurisdiction over the matters that are the subject of the
litigation and that venue is proper in said courts.


17.    Waiver.


A waiver by a party hereto of any breach of any term contained herein shall not
be deemed to be a waiver of any subsequent breach of the same or any other term
contained herein, whether of the same or of a different character. In order for
a waiver hereunder to be effective, such waiver shall be in writing and signed
by the party granting such waiver.


18.    Public Announcements.


Consultant shall consult and cooperate with Company before issuing any press
release or public statement with respect to this Agreement or the transactions
contemplated hereunder, and Consultant shall not issue any press release or
public statement without the consent of Company, which it may withhold at its
sole discretion; provided, however, that this Section shall not prevent
Consultant from complying with the requirements of applicable law or any order
of any governmental authority of competent jurisdiction.


19.    Severability.


In the event that any one or more of the provisions contained in this Agreement
or in any other instrument referred to herein shall, for any reason, be held to
be invalid, illegal, or unenforceable in any respect, then to the maximum extent
permitted by law, such invalidity, illegality, or unenforceability shall not
affect any other provision of this Agreement or any other such instrument.


20.    Attorneys' Fees.


In the event of a default by either party that results in a lawsuit or other
proceeding for any remedy available under this Agreement, the prevailing party
shall be entitled to reimbursement from the other party for its reasonable legal
fees and expenses.


21.    Captions and Schedules.


The captions in this Agreement are for convenience only, are not a part of this
Agreement and in no way affect, limit, or amplify the terms or provisions of
this Agreement. In the event of any conflict between the terms of (i) this
Agreement and (ii) the Attachments or any other Schedules attached hereto, the
terms of this Agreement shall control.


22.    Use of Language.


Words of any gender used in this Agreement shall be held and construed to
include every other gender, and words used in this Agreement in the singular
shall be held and construed to include the plural and vice versa, unless the
context otherwise requires.


23.    Counterparts.


This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original and all of which together shall be deemed one and the same
instrument.









5

--------------------------------------------------------------------------------

EXHIBIT 10.2

24.    Type of Contract.


This is a blanket contract for services. This contract shall apply to any work
performed by Consultant for Company, unless the parties execute a separate
agreement for work on a particular project. Company shall have no minimum hour
obligations to Consultant.


25.    Supplier Development.


Company strongly encourages Consultant to use Minority Business Enterprises,
Women Business Enterprises, and Disadvantaged Business Enterprises, as defined
under federal law and as certified by a certifying agency that Company
recognizes as proper.


IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
the day and year first above written.
                    
/s/ John M. Bohls
John M. Bohls
                    




                    


Vectren Corporation




By: /s/ Jerome A. Benkert
Printed Name: Jerome A. Benkert
Title: Executive Vice President and CFO








Latest Template Revision: 07/25/2005















6

--------------------------------------------------------------------------------

EXHIBIT 10.2



Exhibit A - Term of Agreement, Conditions for Termination & Notices


(a)
The term of this Agreement shall be for eighteen (18) months from the date the
Agreement is first made. Absent mutual written agreement to extend the term, the
Agreement shall expire on that date.



(b)
This Agreement may be terminated as set forth below by either party by written
notice to the other, if the party seeking to terminate is not then in material
default or breach of this Agreement, upon the occurrence of any of the
following:



(i)    This Agreement is declared invalid or illegal in whole or material part
by an order or decree of any administrative agency or court of competent
jurisdiction and such order or decree has become final and no longer subject to
administrative or judicial reconsideration or review;


(ii)    The other party is in material breach of its obligations hereunder and
has failed to cure such breach within thirty (30) days of written notice of such
breach from the non-breaching party;


(iii)    The mutual consent of both parties; or


(iv)    The other party shall make a general assignment for the benefit of
creditors, files or has filed against it a petition for bankruptcy,
reorganization, or an arrangement for the benefit of creditors, or for the
appointment of a receiver, trustee, or similar creditors' representative for the
property or assets of such party under any federal or state insolvency law,
which if filed against such party, has not been dismissed within sixty (60) days
thereof.    


(c)
Upon termination of this Agreement, Consultant shall immediately stop performing
the Services and forward to Company all completed or uncompleted research,
memoranda, drawings, reports, and other documents related to the Services. In
the event of such termination, Company shall be liable only for such charges
owed by Company hereunder and accrued prior to the date of written notice of
termination. Termination shall not affect Consultant's obligations with respect
to work product, confidential information, and indemnification, including, but
not limited to, all obligations of Consultant arising under Sections 6, 9, or 13
of the Agreement text.




7

--------------------------------------------------------------------------------

EXHIBIT 10.2

Notices. All notices, demands, requests, or approvals to be given under this
Agreement shall be given in writing and conclusively shall be deemed served when
delivered personally or on the fourth business day after the deposit thereof in
the United States Mail, postage prepaid, registered or certified mail, or on the
next business day after delivery to a courier service which guarantees next
business day delivery, addressed as hereinafter provided.


All notices, demands, requests, or approvals hereunder from Company to
Consultant shall be addressed to Consultant at:


John M. Bohls
401 Shillington Dr.
Evansville, IN 47725-8105




All notices, demands, requests, or approvals hereunder from Consultant to
Company shall be addressed to Company at:


Ronald E. Christian
Executive Vice President and Secretary
Vectren Corporation
1 Vectren Square
211 N. W. Riverside Drive
Evansville, Indiana 47708-1251

8

--------------------------------------------------------------------------------

EXHIBIT 10.2



Attachment 1
Work Scope and Costs


This attachment is subject to the terms and conditions of the Consulting
Agreement. If there is any conflict between the terms and conditions of this
attachment and the terms and conditions of the Consulting Agreement, the terms
and conditions of the Consulting Agreement shall prevail. During the term
hereof, Consultant shall be available to Company to provide, as requested,
services related to consideration of expansion of, or any issues related to,
Company's existing or potential investments in, non-regulated energy marketing
assets or companies.








Charge out rates for the work scope performed will be as follows:


Professional hourly rate:    $200.00 per hour worked.


In no event shall Consultant work more than 400 hours in the course of twelve
(12) months, absent agreement of the parties as described. In addition to the
professional hourly rate, Company shall pay directly and/or reimburse Consultant
for the actual out-of-pocket costs and expenses incurred by Consultant related
to the performance of the Services. Such costs will include, without limitation,
travel and travel related expenses at the IRS standard mileage reimbursement
rate, communication expenses, expendable materials and supplies, expert
analysis, facsimile and reproduction costs, and other similar expenses.



9